My consideration of the majority opinion, in its entirety, convinces me that it is wrong. I think that the case falls squarely within the conceded principle expressed by the majority in the following language: *Page 617 
"The authorities uniformly hold that the agent purchasing the land will not be permitted to keep the property he has obtained where circumstances, apart from a mere breach of an oral agreement to convey to another, render it inequitable that he should do so. The same rule, of course, is applicable to the proceeds received by the agent from his sale of the land."
This case does not present "a mere breach of an oral agreement to convey to [or purchase for] another." If the allegations of the complaint be true, as the demurrer admits, then, in my opinion, it is a case of arrant fraud, and the "circumstances . .. render it inequitable" that the agent should "be permitted to keep the property" or retain "the proceeds received by the agent from his sale of the land." According to the complaint, respondent Alberts, under agreement to act as broker on commission to be paid by appellant, straightway proceeded to have himself engaged as broker for the owner of the land upon a commission to be paid by him. Then, false to both parties, he bought the property for himself, under an assumed name, at a price of two thousand dollars less than the amount which he was commissioned to pay for it and then sold it for two thousand dollars more than the initial principal's authorized price, thus inflicting a loss of two thousand dollars upon each of his principals and appropriating a neat profit of four thousand dollars plus a commission to himself. If that be not rank fraud, then I am unable to assign a word for it. A host of the authorities cited in the majority opinion sustain my view.
I dissent. *Page 618